--------------------------------------------------------------------------------

EXHIBIT 10.31
 
AMENDMENT NO. 1


TO IMAGE ENTERTAINMENT, INC. STOCKHOLDERS’ AGREEMENT


DATED APRIL 14, 2010


This Amendment No. 1 (“Amendment”) to Image Entertainment, Inc. Stockholders’
Agreement dated April 14, 2010 (“Stockholders’ Agreement”) is made and entered
into as of this March 1, 2011, by and among Image Entertainment, Inc. (the
“Company”) and the stockholders holding more than fifty percent (50%) of the
issued and outstanding shares of each class of Shares affected by this
amendment.  Unless otherwise defined herein, defined terms set forth in this
Amendment shall have the meanings ascribed to them in the Stockholders
Agreement.


The parties hereby agree as follows:


1.             Restrictions on Transferability.  Section 2(a) of the
Stockholders Agreement is hereby amended and restated in its entirety as
follows:


“2.           Restrictions on Transferability.


(a)           Each Stockholder agrees not to make any disposition of all or any
portion of its Shares unless and until (i) there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with such registration
statement, or (ii) such Stockholder shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and, if
reasonably requested by the Company, such Stockholder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration under the Securities
Act.  Notwithstanding the foregoing, no such registration statement or opinion
of counsel shall be necessary for a transfer pursuant to Rule 144 or by a
Stockholder which is (A) a partnership to its partners or retired partners in
accordance with partnership interests, (B) a limited liability company to its
members or former members in accordance with their interest in the limited
liability company, (C) a corporation to its shareholders in accordance with
their interests in the corporation, (D) to the Stockholder’s family member or
trust for the benefit of an individual Stockholder or such Stockholder’s family
member,  provided in all cases enumerated in clauses (A) – (D) that the
transferee is subject to the terms of this Section 2 as if such transferee were
an original Stockholder hereunder, or (E) a transfer by any of the JH
Stockholders to a current or former employee of any of the JH Stockholders in a
number not to exceed in the aggregate to each such current or former employee,
50 shares of the Company’s Series B Cumulative Preferred Stock, and 300,000
shares of the Company’s Common Stock.”


2.             Full Force and Effect.  Except as herein modified or amended, the
provisions, conditions and terms of the Stockholders’ Agreement shall remain
unchanged and in full force and effect.  In the case of any inconsistency
between the provisions of the Stockholders’ Agreement and this Amendment, the
provisions of this Amendment shall govern and control.


 
 

--------------------------------------------------------------------------------

 
 
3.             Counterparts.  This Amendment may be executed in counterparts,
including by facsimile or “pdf”, and such counterparts together shall constitute
but one original of the Amendment.  Each counterpart shall be equally admissible
in evidence, and each original shall fully bind each party who has executed it.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
IMAGE ENTERTAINMENT, INC.
           
By:
/s/ TED GREEN
           
Its:
Chairman/CEO
           
JH PARTNERS EVERGREEN FUND, L.P.
           
By:
JH Evergreen Management, LLC
     
Its:  General Partner
                   
By:
/s/ JOHN C. HANSEN
     
Name:  John C. Hansen
     
Its:  Managing Member
           
JH INVSETMENT PARTNERS III, L.P.
           
By:
JH Evergreen Management, LLC
     
Its:  General Partner
           
By:
/s/ JOHN C. HANSEN
     
Name:  John C. Hansen
     
Its:  Managing Member
           
JH INVESTMENT PARNTERS GP FUND III, LLC
           
By:
JH Evergreen Management, LLC
     
Its:  General Partner
           
By:
/s/ JOHN C. HANSEN
     
Name:  John C. Hansen
     
Its:  Managing Member
           

 
 
 2

--------------------------------------------------------------------------------